 In theMatter ofFAIRMONT MILLS, INC., EMPLOYERandUNITED TEX-TILEWORKERS OF AMERICA, A. F. L., PETITIONERCase No. 10-UA194.Decided November 10,194k9DECISIONANDCERTIFICATION OF RESULTSOn September 13, 1949, pursuant to Section 9 (e) (1) of the NationalLabor Relations Act, an election by secret ballot was 'conductedunder the direction and supervision of theRegionalDirector for theTenth Region. -At theconclusionof the election the parties were fur-nished with a Tally of Ballots, which shows that, of 249 eligiblevoters, 220 cast ballots, of which 181 were cast in favor of authorizingthe Union and the Employer to enter into an agreement which requiresmembership in suchunion as acondition of continued employment; 35were against the proposition; 4 were challenged; and 2 were voidballots.On September 15, 1949, the Employer filed Objections to the Elec-tion, alleging. that the ballot box was not protected in the interestof a fair andsecret vote and that the secrecy of the ballots was notproperly maintained.Thereafter, the Regional Director investigatedthe objections and, on October 7, 1949, issued a Report on Objectionsto the Election, in which he found that said objections did not raisersubstantial and material issues with respect to the conduct or resultsof the election, and recommended that they be overruled.The Re-gional Director further recommended that the National Labor Rela=tions Board certify that a majority of employees, eligible to vote, votedto authorize the Petitioner to make an agreement with the Employerrequiring membership in such organization as a condition of employ-ment.Exceptions to the Report on Objections were then filed by theEmployer.Upon the entire record in this case, the Board finds:11.The election was conducted on the afternoon and night of Sep-tember 13, 1949.At the conclusion of the first balloting period theobservers for the Employer and the Petitioner overscribed their'Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog and Mem-bers Houston and Gray].87 NLRB No. 22.21 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDnames on the,seal of the ballot box and signed the Certificate onConduct of Election.The Board's representative then took possessionof the ballot box until the night polling period.Before the. pollsopened, the ballot. box, still sealed, was inspected by. all observers.After the second voting period, the observers initialed their signatureson the Certificate on Conduct of Election.The Employer does not contend that the ballot box was openedother than at the polls and in the presence of the observers.Wefind, on the entire record of the case, that the secrecy of the ballot wasnot affected by the. mere removal of the ballot box from the pollingplace by the Board's representative.Accordingly, we find that theobjections raise no substantial and material issues with respect to theconduct of the election.The objections are therefore overruled.Wefind no merit in the contentions of the Employer raised by the excep-tions filed.Upon the basis of the Tally of Ballots and the entire record in thecase,IT Is HEREBY CERTIFIED that a majority of employees eligible to votehave voted to authorize the Petitioner to make an agreement withthe Employer requiring membership in such organization as a con-dition of employment, in conformity. with Section 8 (a) (3) of theAct, as amended.